DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/6/2022 has been entered. Claims 31, 33, 34, 36-61 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application # 16/647373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 recites that the feed line is dimensioned as a flow restrictor, however this limitation does not have support in the specification. The specification only discusses that the additional flow is limited by a dimension in the line that feeds the additional flow and not that the feed line is a flow restrictor, as is currently claimed. 
Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 recites that after the additional flow traverses the circuit board, the additional overflows the radiation detector thereby sheathing the radiation detector, however this limitation does not have support in the specification. The specification only separately discusses the additional flow traversing through the circuit board through the at least one through-hole and the additional flow sheathing the radiation detector. The specification does not disclose that these two components of the additional flow occur together and also does not disclose the order in which these two actions of the additional flow occurs.
Claim 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 52 recites that after the additional flow traverses the circuit board, the additional overflows the radiation detector thereby sheathing the radiation detector, however this limitation does not have support in the specification. The specification only separately discusses the additional flow traversing through the circuit board through the at least one through-hole and the additional flow sheathing the radiation detector. The specification does not disclose that these two components of the additional flow occur together and also does not disclose the order in which these two actions of the additional flow occurs. Claims 53-55 are rejected by virtue of their dependence on a rejected base claim.
Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 55 recites that the feed line is dimensioned as a flow restrictor, however this limitation does not have support in the specification. The specification only discusses that the additional flow is limited by a dimension in the line that feeds the additional flow and not that the feed line is a flow restrictor, as is currently claimed. 
Claim 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 56 recites that the feed line is dimensioned as a flow restrictor, however this limitation does not have support in the specification. The specification only discusses that the additional flow is limited by a dimension in the line that feeds the additional flow and not that the feed line is a flow restrictor, as is currently claimed. Claims 57 and 58 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 55-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate.” However, it is unclear as to what is part of the invention regarding these limitations. The claim only specifies the filter has dimensions such that the filter does not limit said flow rate, however, it is not clear as to what dimensions of the filter the claim is referring to, whether the claim is referring to the physical outer dimensions of the filter, the pore size or some other dimension of the filter all of which could affect the flow rate of the filter. Additionally, no matter the size of the filter or the pore size, the filter would have some effect of the flow rate through the filter itself. Therefore, it is also unclear as to how a filter is not limiting the flow rate (in any manner) as is currently claimed. 
Claim 55 recites “the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate.” However, it is unclear as to what is part of the invention regarding these limitations. The claim only specifies the filter has dimensions such that the filter does not limit said flow rate, however, it is not clear as to what dimensions of the filter the claim is referring to, whether the claim is referring to the physical outer dimensions of the filter, the pore size or some other dimension of the filter all of which could affect the flow rate of the filter. Additionally, no matter the size of the filter or the pore size, the filter would have some effect of the flow rate through the filter itself. Therefore, it is also unclear as to how a filter is not limiting the flow rate (in any manner) as is currently claimed. 
Claim 56 recites “the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate.” However, it is unclear as to what is part of the invention regarding these limitations. The claim only specifies the filter has dimensions such that the filter does not limit said flow rate, however, it is not clear as to what dimensions of the filter the claim is referring to, whether the claim is referring to the physical outer dimensions of the filter, the pore size or some other dimension of the filter all of which could affect the flow rate of the filter. Additionally, no matter the size of the filter or the pore size, the filter would have some effect of the flow rate through the filter itself. Therefore, it is also unclear as to how a filter is not limiting the flow rate (in any manner) as is currently claimed. Claims 57 and 58 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-34, 36-38, 41, 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0039249, hereinafter Wang in view of United States Application Publication No. 2012/0196314, hereinafter Nawaz.
Regarding claim 31, Wang teaches a particulate matter sensor (item 30) device for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structuring guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (items 66 and 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an additional flow opening for creating an additional flow into the flow channel, wherein the additional flow opening is arranged in a radial wall section of the flow channel, the radial wall section radially delimiting the flow channel upstream of the radiation detector or the radiation source; and wherein the additional flow opening is configured to create the additional flow in such a manner that the additional flow overflows the radiation detector or the radiation source after the additional flow has entered the flow channel, thereby sheathing the radiation detector or the radiation source.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) positioned in a radial wall section of the flow channel (figure 1) which sheathes the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]). The examiner notes that as the flow modifying device adds the additional flow as described in Nawaz to Wang, the additional flow would overflow and sheath a portion of the detector of Wang (item 66).
Regarding claim 33, Wang and Nawaz teach all limitations of claim 31; however, they fail to specifically disclose the distance from the flow opening to the radiation detector or radiation source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance from the additional flow opening to the radiation detector or radiation source to a range of 8 mm or less which would allow for the minimum amount of distortion cause by diffusion and/or gravity (Nawaz, paragraph [0044]) (MPEP § 2144.05 (II)).  
Regarding claim 34, modified Wang teaches wherein the additional flow opening is slit-like and extends in a circumferential direction with respect to the cross-section of the flow channel (the opening 12 is considered to be slit-like and extends in a circumferential direction).
Regarding claim 36, modified Wang, as described above, teaches all limitations of claim 31; however, they fail to specifically teach a filter associated with the additional flow opening.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter associated with the additional flow opening because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 37, modified Wang teaches comprising a feed line (see supra) for feeding the additional flow to said at least one additional flow opening, wherein the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate (intended use MPEP § 2114 (II)).
Regarding claim 38, modified Wang teaches comprising a secondary inlet that is separate from the flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow), wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet (intended use MPEP § 2114 (II)).
Regarding claim 41, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the additional flow be equal to or less than 30% of a magnitude of the flow of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 56, Wang teaches a particulate matter sensor (item 30) device for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structuring guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an additional flow opening for creating an additional flow into the flow channel and a feed line for feeding the additional flow to said at least one additional flow opening.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Wang and Nawaz fail to specifically teach a filter associated with the additional flow opening.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter associated with the additional flow opening because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding the limitations that the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the flow rate of the additional flow limited by the feed line and not the filter. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 61, modified Wang teaches wherein the flow channel (Nawaz, item 14), at a position where the additional flow enters the flow channel, defines a longitudinal direction, the longitudinal direction corresponding to a flow direction of the aerosol sample at the position where the additional flow enters the flow channel (figure 1), and wherein the additional flow opening is configured to inject the additional flow (item 12) into the flow channel at an angle relative to said longitudinal direction (figure 1).
Wang and Nawaz fail to specifically disclose the angle relative to said longitudinal direction that the additional flow in injected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum relative angle to 30° to 60° which would allow for the minimum amount of distortion cause by diffusion and/or gravity (Nawaz, paragraph [0044]) (MPEP § 2144.05 (II)).  

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 38 above, and further in view of United States Patent No. 3,809,913, hereinafter Prellwitz.
Regarding claim 39, Wang and Nawaz teach all limitations of claim 38; however, they fail to teach comprising a cover that covers the enclosure and comprising a filter associated with the additional flow opening such that the additional flow is a filtered flow, wherein the at least one secondary inlet is formed in the cover, and wherein the filter is flat and sheet-like, extending parallel to the cover.
Prellwitz teaches a particulate matter detector which has a cover (Prellwitz, item 46) the covers the enclosure (Prellwitz, figure 1) and comprises a filter (Prellwitz, item 44) which is a flat and sheet-like extending parallel to the cover to help keep the photoelectric cell clean and cool (Prellwitz, column 4, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a cover which has a flat and sheet-like filter which extends parallel to the cover because it would help keep the detector clean (Prellwitz, column 4, lines 64-66).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 31 above, and further in view of United States Application Publication No. 2011/0286888, hereinafter Barlag.
Regarding claim 40, Wang and Nawaz teach all limitations of claim 31; however, they fail to teach a circuit board having at least one through-hole, wherein the radiation detector is mounted on the circuit board, and wherein the particulate matter sensor device is configured such that the at least one additional flow traverses the circuit board through the at least one through-hole.
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a circuit board with a through hole with the radiation detector mounted on the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board. Regarding the limitations that the additional flow overflows the radiation detector after the additional flow has traversed the circuit board, thereby sheathing the radiation detector, as the radiation detector is not mounted on the circuit board with a hole for flow to flow through the circuit board, the flow which flows through the hole would then sheath the circuit board thereby sheathing the radiation detector.

Claims 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 31 above, and further in view of United States Application Publication No. 2014/0273193, hereinafter Li.
Regarding claim 42, Wang and Nawaz teach all limitations of claim 31; however, they fail to teach the flow modifying device further comprises a constriction of the flow channel.
Li teaches a microfluidic flow cytometer which comprises a flow modifying device which is a constriction of the flow channel in the form of a ramp (item 202) right before the detection structure to reduce the cross-sectional area of a portion of the microchannel (Li, paragraph [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a constriction of the flow channel in the form of a ramp to the flow modifying device because it would reduce the cross-sectional area of a portion of the microchannel (Li, paragraph [0065]).
Regarding claim 43, modified Wang teaches wherein the constriction constricts the flow channel in a continuous manner (see supra).
Regarding claim 44, modified Wang teaches wherein the constriction is formed by a constriction device comprising a ramp-like element, the ramp-like element being arranged upstream of the radiation detector (see supra).
Regarding claim 45, modified Wang teaches wherein said constriction extends over a constriction region (see supra), and wherein the radiation detector and/or the radiation source are arranged in a constriction recess (item 48) that is arranged in said constriction region (see supra) and that extends radially into said constriction (see supra).
Regarding claim 46, modified Wang teaches wherein the constriction has a constriction maximum (see supra), and wherein the additional flow opening is arranged upstream or downstream of the constriction maximum with respect to the flow of the aerosol sample (see supra).

Claims 47, 48, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 31 above, and further in view of United States Application Publication No. 2002/0100416, hereinafter Sun.
Regarding claim 47, Wang and Nawaz teach all limitations of claim 31; however, they fail to teach an environmental sensor disposed in the flow path of the additional flow stream to determine a temperature and to then compensate for the determined temperature.
Sun teaches an apparatus which determines the size of particles in which a temperature sensor (Sun, item 56) is utilized to determine the incoming temperature because the incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature (environmental) sensor to the additional flow stream because incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
Regarding claim 48, modified Wang, as described above, teaches all limitations of claim 47; however, they fail to specifically teach a filter for filtering the additional flow and the environmental sensor downstream of the filter.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter for filtering the additional flow and to have the environmental sensor downstream of the filter because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 50, modified Wang teaches comprising a compensation device configured to read out the environmental sensor and to derive an output parameter that is indicative of a property of a gas in the additional flow before said gas entered the particulate matter sensor device (see supra).
Regarding claim 51, modified Wang teaches wherein the environmental sensor is configured to determine a temperature of the additional flow (see supra), and wherein the compensation device is configured to receive information indicative of an amount of heat ingress into the environmental sensor and/or into the gas of the additional flow before it reaches the environmental sensor, and to compensate for the heat ingress (see supra).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz and Sun as applied to claim 47 above, and further in view of United States Application Publication No. 2014/0264077, hereinafter Tokhtuev.
Regarding claim 49, Wang, Nawaz and Sun teach all limitations of claim 47; however, the fail to teach the radiation detector and the environmental sensor are mounted on a common circuit board.
Tokhtuev teaches a detection system which has a temperature sensor and an optical detector formed on the same circuit board so that a more compact sensor can be made (Tokhtuev, paragraph [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the radiation detector and the environmental sensor are mounted on a common circuit board because it would allow for a more compact sensor device (Tokhtuev, paragraph [0074]).

Claims 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nawaz and Barlag.
Regarding claim 52, Wang teaches a particulate matter sensor (item 30) device for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structuring guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an additional flow opening for creating an additional flow into the flow channel and a feed line for feeding the additional flow to said at least one additional flow opening.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Wang and Nawaz fail to teach a circuit board having at least one through-hole, wherein the radiation detector is mounted on the circuit board, and wherein the particulate matter sensor device is configured such that the at least one additional flow traverses the circuit board through the at least one through-hole.
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a circuit board with a through hole with the radiation detector mounted on the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board. Regarding the limitations that the additional flow overflows the radiation detector after the additional flow has traversed the circuit board, thereby sheathing the radiation detector, as the radiation detector is not mounted on the circuit board with a hole for flow to flow through the circuit board, the flow which flows through the hole would then sheath the circuit board thereby sheathing the radiation detector.
Regarding claim 55, modified Wang teaches comprising a feed line (see supra) for feeding the additional flow to said at least one additional flow opening, the feed line comprising the at least one through-hole through the circuit board (see supra), wherein the feed line has a dimension such that a flow rate of the additional flow is limited by said dimension of the feed line and not by the filter (intended use MPEP § 2114 (II)).
Regarding the limitations that the feed line is dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Barlag and the apparatus of modified Wang is capable of having the flow rate of the additional flow limited by the feed line and not the filter. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).

Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz and Barlaq as applied to claim 52 above, and further in view of Prellwitz.
Regarding claims 53 and 54, Wang, Nawaz and Barlaq teach all limitations of claim 52; however, they fail to teach a cover that covers the enclosure, a secondary inlet that is separate from the flow inlet being formed in the cover; and a filter that is associated with the additional flow opening such that the additional flow is a filtered flow, wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet, and wherein the filter is flat and sheet-like and is arranged between the cover and the circuit board, extending parallel to both the cover and the circuit board and  wherein the cover comprises a solid cover plate and a peripheral wall, and wherein the flat, sheet-like filter extends parallel to the cover plate and is laterally enclosed by the peripheral wall.
Prellwitz teaches a particulate matter detector which has a cover with a solid cover plate and a peripheral wall (Prellwitz, item 46) the covers the enclosure (Prellwitz, figure 1) and comprises a filter (Prellwitz, item 44) which is a flat and sheet-like extending parallel to the cover to help keep the photoelectric cell clean and cool (Prellwitz, column 4, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cover which has a flat and sheet-like filter which extends parallel to the cover of Prellwitz because it would help keep the detector clean (Prellwitz, column 4, lines 64-66).

Claims 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 56 above, and further in view of Prellwitz.
Regarding claims 57 and 58, Wang and Nawaz teach all limitations of claim 56; however, they fail to teach a cover that covers the enclosure, a secondary inlet that is separate from the flow inlet being formed in the cover, wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet, and wherein the filter is flat and sheet-like, extending parallel to the cover and wherein the cover comprises a solid cover plate and a peripheral wall, and wherein the flat, sheet-like filter extends parallel to the cover plate and is laterally enclosed by the peripheral wall.
Prellwitz teaches a particulate matter detector which has a cover with a solid cover plate and a peripheral wall (Prellwitz, item 46) the covers the enclosure (Prellwitz, figure 1) and comprises a filter (Prellwitz, item 44) which is a flat and sheet-like extending parallel to the cover to help keep the photoelectric cell clean and cool (Prellwitz, column 4, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cover which has a flat and sheet-like filter which extends parallel to the cover of Prellwitz because it would help keep the detector clean (Prellwitz, column 4, lines 64-66).

Claim 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nawaz and Prellwitz.
Regarding claims 59 and 60, Wang teaches a particulate matter sensor (item 30) device for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structuring guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an additional flow opening for creating an additional flow into the flow channel, wherein the additional flow opening is arranged in a radial wall section of the flow channel, the radial wall section radially delimiting the flow channel upstream of the radiation detector or the radiation source; and wherein the additional flow opening is configured to create the additional flow in such a manner that the additional flow overflows the radiation detector or the radiation source after the additional flow has entered the flow channel, thereby sheathing the radiation detector or the radiation source.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) positioned in a radial wall section of the flow channel (figure 1) which sheathes the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device with a feed line which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]). The examiner notes that as the flow modifying device adds the additional flow as described in Nawaz to Wang, the additional flow would overflow and sheath a portion of the detector of Wang (item 66).
Wang and Nawaz fail to teach a filter associated with the additional flow opening such that the additional flow is a filtered flow; and a cover that covers the enclosure, a secondary inlet that is separate from the flow inlet being formed in the cover, wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet, and wherein the filter is flat and sheet-like, extending parallel to the cover and wherein the cover comprises a solid cover plate and a peripheral wall, and wherein the flat, sheet-like filter extends parallel to the cover plate and is laterally enclosed by the peripheral wall.
Prellwitz teaches a particulate matter detector which has a cover with a solid cover plate and a peripheral wall (Prellwitz, item 46) the covers the enclosure (Prellwitz, figure 1) and comprises a filter (Prellwitz, item 44) which is a flat and sheet-like extending parallel to the cover to help keep the photoelectric cell clean and cool (Prellwitz, column 4, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cover which has a flat and sheet-like filter which extends parallel to the cover of Prellwitz because it would help keep the detector clean (Prellwitz, column 4, lines 64-66).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the Nawaz fails to disclose the “additional flow overflows the radiation detector or the radiation source after the additional flow has entered the flow channel, thereby sheathing the radiation detector or radiation source” is not found persuasive. Both of items 66 and 80 are being considered as part of the radiation detector, as item 66 is within the flow channel, the additional flow would then at least partially overflow the radiation detector and therefore sheath the radiation detector as well. 
Regarding applicant’s argument that the sheath flow stream of Wang does not enter through a radial wall section of the flow channel is not found persuasive. The sheath flow stream of Wang is not being utilized in the rejection and therefore also not being considered as the additional flow. In response to applicant's argument that the additional flow of Nawaz serves a different purpose as what is claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, as discussed above, the additional fluid as added by Nawaz would also sheath the radiation detector and therefore read on the specified limitations. 
Regarding applicant’s argument that Barlag fails to disclose “at least one additional flow traverses the circuit board through the at least one through-hole and overflows the radiation detector after the additional flow has traversed the circuit board, thereby sheathing the radiation detector,” is not found persuasive. The additional flow after being added to Wang would overflows the radiation detector after the additional flow has traversed the circuit board, thereby sheathing the radiation detector, as the radiation detector is not mounted on the circuit board with a hole for flow to flow through the circuit board, the flow which flows through the hole would then sheath the circuit board thereby sheathing the radiation detector. In response to applicant's argument that the through-holes is Barlag serves a different purpose as what is claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that modified Wang is silent as to the feed line being dimensioned as a flow restrictor, having dimensions such that the feed line limits a flow rate of the additional flow whereas the filter has dimensions such that the filter does not limit said flow rate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claim is only defining the dimensions of the feed line and the filter in regards to how they limit the flow rate, however, the dimensions of the feed line and the filter only are part of what would limit the flow rate. The pore size of the filter would have a large impact as to ability of the filter from limiting or not limiting the flow rate through the filter. The material of the feed line and filter would also have an impact on the possible limitation of the flow rate through these components as well as what the fluid which is flowing through these components. The applicant has not provided any showing as to how the dimensions of these two components are solely related to the flow rates through these two components, the abilities of the filter and feed lines for limiting the flow rate as described is still considered to be the intended use of these components. As the feed lines from Nawaz would have the ability to limit the flow rate and the filter from Wang from not limiting the flow rate, the modification of Wang, as described above reads on the instant limitations and renders the claim as obvious. Regarding applicant’s argument that the feed line is not a flow restrictor is also not found persuasive. Any piping or lines which have a fluid flow through the them would restrict the flow through the piping or lines as there is a defined size of the line and only a certain amount of fluid which would flow through the line at a given pressure thereby restricting the flow and reading on the flow restrictor.
Regarding applicant’s argument that Prellwitz is not followed by a feed line for feeding the additional flow such that the additional flow overflows the radiation detector or the radiation source is not found persuasive. Prellwitz is not utilized for this teaching and Prellwitz is only being utilized for the teaching of a cover the covers the enclosure and comprises a filter which is a flat and sheet-like extending parallel to the cover. The limitations that the applicant is referring to are taught by Wang and Nawaz, see supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796